Title: To Alexander Hamilton from James McHenry, 22 March 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, March 22, 1799. “I transmit for your information copies of several letters, viz, one from Captain Wm Littlefield dated Fort Wolcott 2nd Feby 1799 and one from General Hamtramck dated Fort Wayne 21st Jany 1799, together with a letter from Edward Livingston Esq. dated New York 9th March, one from John Dover dated Novr. 24th. 1798 directed to Mr Livingston and one from the accountant of the Department, dated 1 Feby 1799.…”
